In an action-for a decree of separation, plaintiff appeals from four orders: (1) Order denying her motion to direct the defendant to serve a verified statement of residence under rule 9-a of the Rules of Civil Practice and for a stay of proceedings; (2) order denying her motion to examine the defendant before trial as.to his assets and income; (3) order granting her motion for additional counsel fees but limiting the amount to $500; and (4) order denying her motion for an allowance for counsel fees and expenses to prosecute the above-described appeals. The four orders, insofar as appealed from, are affirmed, without costs. No opinion. Lewis, P. J., Johnston, Adel, Aldrich and Nolan JJ., concur.